ORDER
On June 14, 2004, the United States Supreme Court vacated our opinion located at 314 F.3d 1146 (9th Cir.2003) and remanded this matter to us for further consideration in light of Norton v. Southern Utah Wilderness Alliance, - U.S. -, 124 S.Ct. 2373, 159 L.Ed.2d 137 (2004). Given the facts, the circumstances, and the record in this case, we conclude that the appropriate response is in turn to REMAND it to the originating United States District Court for the District of Montana for further consideration in light *1182of the new United States Supreme Court decision.